   Case 2:20-cv-00300-MHT-JTA Document 49 Filed 06/11/21 Page 1 of 9




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ALABAMA MUNICIPAL                   )
INSURANCE CORPORATION, a            )
non-profit corporation,             )
                                    )
       Plaintiff,                   )
                                    )            CIVIL ACTION NO.
       v.                           )              2:20cv300-MHT
                                    )                   (WO)
MUNICH REINSURANCE                  )
AMERICA, INC., a foreign            )
corporation,                        )
                                    )
       Defendant.                   )

                          OPINION AND ORDER

       This   case   comes      before     the   court     on   defendant

Munich Reinsurance America, Inc’s motion for leave to

file an amended answer.              Plaintiff Alabama Municipal

Insurance      Corporation       (AMIC)     sued    Munich      regarding

agreements,      which    the    parties     call    “treaties,”     that

Munich      allegedly    breached    by    failing    to    pay   certain

reinsurance billings.           See Alabama Mun. Ins. Corp. v.

Munich Reinsurance Am., Inc., --- F. Supp. 3rd ----,

2021     WL    981495    (M.D.      Ala.    2021)     (Thompson,       J.)

(discussing case in more detail).                One of the questions
    Case 2:20-cv-00300-MHT-JTA Document 49 Filed 06/11/21 Page 2 of 9




at issue in the complaint, and therefore central to the

case, involves the allocation of certain bills across

the parties’ various agreements.                        Munich thus seeks to

assert       a    counterclaim        regarding         the   parties’   rights

under the relevant treaties.                      As AMIC notes, Munich’s

answer “addressed these same facts but did not assert a

counterclaim for declaratory relief.”                           Pltf.’s Resp.

(Doc.    47)       at    2.      Munich        now   moves     to   assert    the

counterclaim            (which      AMIC       argues    is   compulsory)      by

amendment.1         For the reasons discussed below, Munich’s

motion for leave to amend is due to be granted.

       Amendments to pleadings to add a counterclaim are

governed by Federal Rule of Civil Procedure 15.                               See

Fed.    R.       Civ.    P.   13,    Advisory        Committee      Notes,   2009

Amendments (“An amendment to add a counterclaim will be

governed by Rule 15.”);2 Zirnis v. Huntsville City Bd.


    1.   Munich   appears    not   to   contest   AMIC’s
characterization of the counterclaim as compulsory.

    2. Until the 2009 Amendments to the Federal Rules,
Rule 13(f) governed the amendment of a pleading to add
a counterclaim.    See Fed. R. Civ. P. 13, Advisory

                                           2
     Case 2:20-cv-00300-MHT-JTA Document 49 Filed 06/11/21 Page 3 of 9




of Educ., 2019 WL 2501956 at *1 (N.D. Ala. June 17,

2019) (Kallon, J.).

       Under Rule 15(a)(2), once the time to amend as a

matter of course has expired, a party may amend only

with    the   opposing        party’s     written    consent         or    the

court’s leave.          See Fed. R. Civ. P. 15(a)(2).                  In the

instant case, Munich seeks the court’s leave to amend.

The decision whether to grant leave to amend a pleading

is   “committed     to     the   sound    discretion       of    the      trial

court,” Shipner v. E. Air Lines, Inc., 868 F.2d 401,

406 (11th Cir. 1989), and Rule 15 urges that “[t]he

court     should        freely   give     leave     when        justice      so

requires,”       Fed.    R.   Civ.   P.   15(a)(2).        The       Eleventh

Circuit    has    therefore      “accepted    a   policy        of    liberal

amendment.”        U.S. for Use & Benefit of Krupp Steel


Committee Notes, 2009 Amendment.         Although such
amendments are now governed by Rule 15, the underlying
standard has not substantially changed: Rule 13(f) was
“administered ... according to the same standard [in
Rule 15(a)(2)] directing that leave should be freely
given when justice so requires.”       Id.; see, e.g.,
Vulcan Mktg., Inc. v. Tech. Consumer Prod., Inc., 614
F. Supp. 2d 1253, 1256 (N.D. Ala. 2009) (Acker, J.).

                                     3
      Case 2:20-cv-00300-MHT-JTA Document 49 Filed 06/11/21 Page 4 of 9




Prod., Inc. v. Aetna Ins. Co., 831 F.2d 978, 983 (11th

Cir. 1987).        Still, a motion to amend may be denied on

several grounds, including undue delay, prejudice to

the     opposing       party,      and     futility.            See,     e.g.,

Carruthers v. BSA Advert., Inc., 357 F.3d 1213, 1218

(11th Cir. 2004).

       Here, AMIC’s primary argument is that a compulsory

counterclaim is waived if not included in the answer;

that    is,   it     suggests    that     a    compulsory       counterclaim

cannot be added if not initially raised.                         Rule 13(a)

does provide that a pleading “must” state compulsory

counterclaims,        Fed.    R.    Civ.       P.    13(a)(1),     and    “the

consequence        for    failing         to    assert      a    compulsory

counterclaim is a bar against the assertion of that

claim    in    any    other     action.”            Univalor    Tr.,     SA   v.

Columbia Petroleum, LLC, 315 F.R.D. 374, 380 (S.D. Ala.

2016) (DuBose, J.).             But this bar applies mainly to

subsequent litigation.             See, e.g., Spartan Grain & Mill




                                      4
   Case 2:20-cv-00300-MHT-JTA Document 49 Filed 06/11/21 Page 5 of 9




Co. v. Ayers, 517 F.2d 214, 220 (5th Cir. 1975);3 Byker

v. Smith, 2019 WL 4408445 at *7 (N.D. Ala. June 17,

2019) (Ott, M.J.) (“[U]nder Rule 13(a), the failure to

raise   a   compulsory      counterclaim       in one lawsuit will

generally        cause   that     claim    to    be    barred        in    a

later-filed lawsuit.”).            Indeed, “[t]he argument for

allowing amendment is especially compelling when, as

here, the omitted counterclaim is compulsory” and thus

cannot be asserted in a future case.                  Spartan Grain &

Mill Co., 517 F.2d at 220 (internal citation omitted).

Unsurprisingly,          courts    in     the    Eleventh       Circuit

liberally        allow    amendment       of    pleadings       to        add

compulsory counterclaims.           See, e.g., Zirnis, 2019 WL

2501956     at   *2   (allowing    amendment     to   add   compulsory

counterclaims under Rule 15(a)); Parke v. Glover, 2009

WL 4016425, at *2 (S.D. Ala. Nov. 18, 2009) (Steele,


    3. In Bonner v. Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), the Eleventh Circuit Court of
Appeals adopted as binding precedent all of the
decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.


                                   5
      Case 2:20-cv-00300-MHT-JTA Document 49 Filed 06/11/21 Page 6 of 9




J.)    (allowing     amendment      under    Rule    13(f));    see also

Univalor      Tr.,     SA,    315    F.R.D.     at    380    (describing

standards for amendment under Rule 15(a)).4


    4. AMIC also argues that, because it cannot be
added as an amendment, the relevant counterclaim must
be added as a supplemental counterclaim. Pltf.’s Resp.
(Doc. 47) at 3.   AMIC then argues that Munich has not
met its burden to justify the allowance of a
supplemental pleading.    See id.     But even if the
proposed counterclaim is, in part, a supplemental
pleading, the motion for leave to file is due to be
granted.

    Supplemental pleadings are governed by Rule 15(d),
under which courts have ensured “the liberal allowance
of ... supplements to the pleading.” Harris v. Garner,
216 F.3d 970, 984 (11th Cir. 2000). As this court has
noted, motions to supplement pleadings are treated much
like motions to amend: “the court’s discretion is
broad, and ... that discretion should be exercised
liberally ....” W. Alabama Women’s Ctr. v. Miller, 318
F.R.D. 143, 148 (M.D. Ala. 2016) (Thompson, J.).

    Here, at least one component of the proposed
counterclaim satisfies the requirements of Rule 15(d):
it occurred after the filing of the relevant pleading
and bears a close relation to AMIC’s original claims.
See id.; see also Fed. R. Civ. P. 15(d) (requiring that
supplementation be based on an event that happened
after the date of the pleading to be supplemented).
And the other questions guiding district courts
considering      supplemental      pleadings--futility,
prejudice, unreasonable delay--are the same as the
court’s amendment inquiry.     See W. Alabama Women’s
Ctr., 318 F.R.D. at 148.    Accordingly, to the extent

                                     6
     Case 2:20-cv-00300-MHT-JTA Document 49 Filed 06/11/21 Page 7 of 9




     Accordingly,       the    relevant            question   is    whether,

under Rule 15(a)(2), “justice ... requires” granting

Munich leave to amend its answer.                   The court finds that

it does.       Allowing the amendment will facilitate the

efficient       resolution        of         the      underlying      claims

(including as to issues that Munich may be unable to

raise outside of this case) in a single proceeding.

See, e.g., T. J. Stevenson & Co. v. 81,193 Bags of

Flour, 629 F.2d 338, 370 (5th Cir. 1980) (“To disallow

a   compulsory     counterclaim            would    enable    the   opposing

party to bar recovery in a later suit ....”); Byker,

2019 WL 4408445 at *7 (“[T]he fact that a proposed

counterclaim would be compulsory under Rule 13(a) tends


necessary, the court construes Munich’s motion as both
a motion to amend and a motion to supplement.       See
Wright & Miller, 6A Fed. Prac. & Proc. Civ. § 1504 (3d
ed.)   (“[T]he    distinction   between    amended  and
supplemental pleadings is sometimes ignored completely.
Inasmuch as the discretion exercised by the court in
deciding whether to grant leave to amend is similar to
that exercised on a motion for leave to file a
supplemental pleading, the court’s inattention to the
formal     distinction     between     amendment    and
supplementation is of no consequence.”).


                                       7
     Case 2:20-cv-00300-MHT-JTA Document 49 Filed 06/11/21 Page 8 of 9




to cut in favor of granting leave to amend because the

claim may otherwise be precluded if refiled in another

action.”).

     Moreover, AMIC did not raise any concerns regarding

delay or prejudice, and any such argument would have

been unavailing.          The deadline for amending pleadings

has not yet passed; discovery will not be complete for

nearly a year.          See Uniform Scheduling Order (Doc. 44).

There     is     also    no    indication      of    gamesmanship         or

purposeful       delay,       as   the   policy     underpinning         the

proposed counterclaim was apparently provided to Munich

recently.       See Motion for Leave to Amend (Doc. 45) at

3.      And, finally, “the mere passage of time without

more is an insufficient reason to deny a motion to

amend.”        Uter v. Peacock, 2005 WL 8158698 at *2 (S.D.

Ala. Apr. 28, 2005) (Butler, J.).5


    5. The short delay at issue here does not rise to
the level at which the Eleventh Circuit has denied
leave to amend.   See, e.g., Campbell v. Emory Clinic,
166 F.3d 1157, 1162 (11th Cir. 1999) (noting that
“[p]rejudice and undue delay are inherent in an
amendment asserted after the close of discovery and

                                     8
   Case 2:20-cv-00300-MHT-JTA Document 49 Filed 06/11/21 Page 9 of 9




    Given    Rule     15(a)’s    liberal     standard,     the    close

relation    between    the    proposed     counterclaim       and      the

facts already at issue in the case, and the lack of any

substantial reason to deny Munich’s motion, the court

finds that Munich’s counterclaim should be allowed.

                                 ***

    Accordingly, it is ORDERED that:

    (1) Defendant       Munich    Reinsurance      America,      Inc.’s

motion for leave to amend (Doc. 45) is granted.

    (2) Defendant Munich Reinsurance America, Inc. must

file its amended answer on or before June 18, 2021.

Plaintiff Alabama Municipal Insurance Corporation must

answer   defendant     Munich     Reinsurance      America,      Inc.’s

counterclaim by July 2, 2021.

    DONE, this the 11th day of June, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




after dispositive motions have been filed, briefed, and
decided”).

                                  9
